1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     NATIONSTAR MORTGAGE LLC,                         Case No. 3:15-cv-00375-MMD-CBC

7                                      Plaintiff,                     ORDER
              v.
8
      HIGHLAND RANCH HOMEOWNERS
9     ASSOCIATION; LVDG LLC SERIES 182;
      DOE INDIVIDUALS I-X, inclusive, and
10    ROE CORPORATIONS I-X, inclusive,

11                                 Defendants.

12

13           The Court issued an order denying Plaintiff Nationstar Mortgage LLC’s

14   (“Nationstar”) motion for summary judgment (ECF No. 94) on March 13, 2019. (ECF No.

15   107.) Defendants had not moved for summary judgment on the claims against them. The

16   Court ordered the parties to file supplemental briefs by March 22, 2019, addressing

17   whether judgment should nevertheless be entered in favor of Defendants. (Id. at 6.) The

18   Court noted: “Based on the undisputed evidence and the Nevada Supreme Court’s

19   decision in SFR Investments Pool 1, LLC v. U.S. Bank, N.A., 334 P.3d 408, 419 (Nev.

20   2014), it appears that the HOA Sale extinguished Nationstar’s DOT [first deed of trust] and

21   that there are no disputed issues for trial.” (Id.)

22           Only one party filed a supplemental brief—Defendant Highland Ranch

23   Homeowners Association (“HOA”). (ECF No. 108.) The HOA agrees with the Court’s view

24   and requests that the Court enter judgment in favor of the HOA and against Nationstar.

25   (Id. at 6.)

26           “District courts unquestionably possess the power to enter summary judgment sua

27   sponte . . . .” Norse v. City of Santa Cruz, 629 F.3d 966, 972 (9th Cir. 2000). Under Federal

28   Rule of Civil Procedure 56(f), “[a]fter giving notice and a reasonable time to respond, the
1    court may . . . consider summary judgment on its own after identifying for the parties

2    material facts that may not be genuinely in dispute.” Fed. R. Civ. P. 56(f)(3). “Sua sponte

3    grants of summary judgment are only appropriate if the losing party has reasonable notice

4    that the sufficiency of his or her claim will be in issue,” United States v. 14.02 Acres of

5    Land More or Less in Fresno Cty., 547 F.3d 943, 955 (9th Cir. 2008) (internal quotation

6    marks and citation omitted), and “has had a full and fair opportunity to ventilate the issues

7    involved in the matter,” Gospel Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553

8    (9th Cir. 2003) (internal quotation marks and citation omitted). See also Albino v. Baca,

9    747 F.3d 1162, 1176 (9th Cir. 2014) (“[W]here the party moving for summary judgment

10   has had a full and fair opportunity to prove its case, but has not succeeded in doing so, a

11   court may enter summary judgment sua sponte for the nonmoving party.”).

12          Here, the Court denied Plaintiff’s motion for summary judgment and observed that

13   the undisputed evidence presented supports a finding that the HOA Sale extinguished

14   Plaintiff’s DOT. (ECF No. 107 at 6.) This finding would necessarily result in judgment in

15   favor of Defendants, but they had not sought summary judgment. Plaintiff did not respond

16   to the Court’s order for supplemental briefing. The Court thus will direct entry of judgment

17   in favor of Defendants.

18          It is therefore ordered that the Clerk of the Court enter judgment in favor of

19   Defendants and close this case.

20          DATED THIS 25th day of March 2019.

21

22
                                                       MIRANDA M. DU
23                                                     UNITED STATES DISTRICT JUDGE

24

25

26

27
28

                                                  2
